                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Ave., Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Fax: (702) 385-5518
                                Email: dkrieger@hainesandkrieger.com
                      12
                                Attorneys for Plaintiff
                      13
                                                                UNITED STATES DISTRICT COURT
                      14
                                                                    DISTRICT OF NEVADA
                      15
                                LARRY EASTON,                                     Case No. 2:19-cv-01089-GMN-VCF
                      16
                                                   Plaintiff,                     JOINT MOTION TO EXTEND TIME TO
                      17                                                          FILE STIPULATION OF DISMISSAL OF
                                       v.                                         TRANS UNION LLC
                      18
                                PNC MORTGAGE; EQUIFAX                             [FIRST REQUEST]
                      19        INFORMATION SERVICES, LLC; and
                                TRANS UNION LLC,                                  Complaint filed: June 24, 2019
                      20
                                                   Defendants.
                      21

                      22               Plaintiff Larry Easton (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union” or
                      23
                                “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
                      24
                                jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union (60) sixty days:
                      25
                                       1.      The Parties settled this matter on December 18, 2019 [ECF Dkt No. 34].
                      26

                      27               2.      The Parties are currently working on finalizing their Settlement Agreement.

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                       3.      The Parties request and extension of sixty days to file their Stipulation of Dismissal
                         1

                         2      of Trans Union to allow them additional time to finalize the settlement agreement.

                         3             4.      Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than

                         4      March 17, 2020.
                         5
                                       IT IS SO STIPULATED.
                         6             Dated January 23, 2020.

                         7       KNEPPER & CLARK LLC                               QUILLING SELANDER LOWNDS WINSLETT &
                                                                                   MOSER, P.C.
                         8       /s/ Miles N. Clark
                                 Matthew I. Knepper, Esq., SBN 12796               /s/ Jennifer R. Bergh
                         9       Miles N. Clark, Esq., SBN 13848                   Jennifer R. Bergh, Esq., SBN 14480
                      10         5510 So. Fort Apache Rd, Suite 30                 6900 N. Dallas Parkway, Suite 800
                                 Las Vegas, NV 89148                               Plano, Texas 75024
                      11         Email: matthew.knepper@knepperclark.com           Email: jbergh@qslwm.com
                                 Email: miles.clark@knepperclark.com
                      12                                                           ALVERSON TAYLOR & SANDERS
                                 HAINES & KRIEGER LLC                              Trevor Waite, Esq., SBN 13779
                      13                                                           6605 Grand Montecito Parkway, Suite 200
                                 David H. Krieger, Esq.
                                 Nevada Bar No. 9086                               Las Vegas, NV 89149
                      14                                                           Email: twaite@alversontaylor.com
                                 8985 S. Eastern Avenue, Suite 350
                      15         Las Vegas, NV 89123
                                 Email: dkrieger@hainesandkrieger.com              Counsel for Defendant
                      16                                                           Trans Union LLC
                                 Counsel for Plaintiff
                      17
                                                         ORDER GRANTING EXTENSION OF TIME
                      18
                                            TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
                      19

                      20
                                IT IS SO ORDERED.
                      21
                                                                      _________________________________________
                      22                                              UNITED STATES MAGISTRATE JUDGE
                      23
                                                                      DATED this 5th day of February, 2020.
                      24

                      25

                      26

                      27

                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
